DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-13, 15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 4,970,882 to Arrendondo.
Arrendondo discloses a lock (13) comprising a lock body (10); a locking element (25) located outside the lock body; and a locking mechanism (26) located outside the lock body for receiving and locking the locking element, wherein the locking mechanism is connected to the lock body by a first rope section (24b) and the locking element is connected to the lock body by a second rope section (24a), and wherein a length of a part of at least one of the first rope section and the second rope section extending outside the lock body is variable (column 2, lines 15-31), as in claim 1.
Arrendondo also discloses the length of the part of each of the first rope section and the second rope section extending outside the lock body is variable (column 2, lines 9-15), as in claim 2, and at least one of the first rope section and the second rope section may be drawn out of the lock body to change the length of the part of the at least one of the first rope section and the second rope section extending outside the lock body (column 2, lines 9-15), as in claim 3, as well as at least one of the first rope section and the second rope section is connected to a drawing-in device (32) arranged within the lock body for drawing in the at least one of the first rope section and the second rope section connected to the drawing-in device (column 4, lines 3-11), as in claim 4.
Arrendondo further discloses the drawing-in device has at least one coil (32) for winding up the at least one of the first rope section and the second rope section, as in claim 5, wherein the at least one coil comprises a spring whose spring force counteracts an unwinding of the at least one of the first rope section and the second rope section (column 4, lines 19-23), as in claim 6, and the winding of the at least one of the first rope section and the second rope section is disposed in a winding plane (plane of the spool and coil spring), as in claim 7, as well as the winding of the first rope section and the second rope section are disposed in a common winding plane (figures 4, 5A and 5B), as in claim 8, and where the lock body forms a housing (figure 2) for the at least one coil and for the winding of the at least one of the first rope section and second rope section, wherein the housing has a rear housing part (11a) and a front housing part (11b) that are connected to one another along a division plane, and wherein the division plane is aligned in parallel with the winding plane or is disposed in the winding plane (as best shown in figures 2, 3 and 4), as in claim 9.
Arrendondo additionally discloses at least one of the first rope section and the second rope section terminates in a rope end within the lock body, the rope end being connected to a coil rotatable about an axis of rotation (column 3, line 60-column 4, line 2), as in claim 12, and the first rope section terminates in a first rope end within the lock body, the first rope end being connected to a first coil (11a) rotatable about a first axis of rotation, and wherein the second rope section terminates in a second rope end within the lock body, the second rope end being connected to a second coil (11b) rotatable about a second axis of rotation (figures 2, 5A and 5B), as in claim 13, wherein the first coil and the second coil are connected to one another via a connection element (19), as in claim 15.
Arrendondo also discloses sealing elements are provided for sealing inlet openings (22, 23) of the first rope section and the second rope section into the lock body, as in claim 17, and the locking mechanism is configured as a combination locking mechanism (column 3, lines 45-48), as in claim 18, as well as the lock body has a holder (15, 19) for at least one of the locking mechanism and the locking element (holder maintains the lock element and lock mechanism on a given structure via fastener 16), wherein the holder is formed as at least partly elastically deformable (column 3, lines 4-16), as in claim 19.

Arrendondo further discloses a bicycle comprising: a bicycle frame (as shown in figure 1) having two threaded bores (20, 21) for fastening a bottle holder; a bottle holder (15) that is fastened to the bicycle frame by two fastening screws (16) associated with the threaded bores; and a lock (13) that is arranged between the bottle holder and the bicycle frame and that is attached to the bicycle frame by the fastening screws, the lock comprising: a lock body (10); a locking element (25) located outside the lock body; and a locking mechanism (26) located outside the lock body for receiving and locking the locking element, wherein the locking mechanism is connected to the lock body by a first rope section (24b) and the locking element is connected to the lock body by a second rope section (24a), and wherein a length of a part of at least one of the first rope section and the second rope section extending outside the lock body is variable (column 2, lines 15-31), as in claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arrendondo, as applied above, in view of U.S. Patent Application Publication Number 2005/0223756 to Ling et al.
Arrendondo discloses the invention substantially as claimed.  However, Arrendondo does not disclose a fixing device that is configured to block the drawing in of the at least one of the first rope section and the second rope section.  Ling et al. teach of a lock (1; figures 9A and 9B) comprising a lock body (11); a locking element (15) located outside the lock body; and a locking mechanism (12) located outside the lock body, wherein the locking mechanism is connected to the lock body by a first rope section (14A) and the locking element is connected to the lock body by a second rope section (14B), wherein a length of a part of at least one of the first rope section and the second rope section extending outside the lock body is variable (paragraph 1); at least one of the first rope section and the second rope section is connected to a drawing-in device (16) arranged within the lock body for drawing in the at least one of the first rope section and the second rope section connected to the drawing-in device (paragraph 44); wherein the drawing-in device comprises a fixing device (17A, 17B and 132A, 132B) that is configured to block the drawing in of the at least one of the first rope section and the second rope section (paragraph 44), as in claim 10; and the fixing device has a first blocking device (17A, 132A) for the first rope section that is configured to block the part of the first rope section extending outside the lock body at a predefinable length, and wherein the fixing device has a second blocking device (17B, 132B) for the second rope section that is configured to block the part of the second rope section extending outside the lock body at a predefinable length (paragraph 44), as in claim 11.
All of the component parts are known in Arrendondo and Ling et al.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a fixing device as taught by Ling et al. onto the lock in Arrendondo, since preventing further extension of the rope section is in no way dependent on the rope section securing a given object, and the fixing device could be used in combination with the lock to achieve the predictable results of preventing unauthorized extension of the lock element and lock mechanism and providing a secure locking condition.


Allowable Subject Matter
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of the first axis of rotation and the second axis of rotation are aligned in parallel with one another and a spacing of the first axis of rotation from the second axis of rotation is between 60 mm and 70 mm, or where the lock body has a first fastening passage and a second fastening passage for leading through fastening screws, with the first fastening passage extending coaxially to the first axis of rotation and the second fastening passage extending coaxially to the second axis of rotation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to extendable lock assemblies:
U.S. Patent Number 7,104,091 to Kuhblank; U.S. Patent Number 6,637,244 to Haraughty; U.S. Patent Number 5,598,727 to White; U.S. Patent Number 5,251,464 to Halter; U.S. Patent Number 4,490,997 to Hughes et al.; U.S. Patent Number 4,188,808 to Valdez; U.S. Patent Number 4,126,024 to Timmons et al.; U.S. Patent Number 4,044,577 to Horlacher; U.S. Patent Number 3,990,279 to Brickel; U.S. Patent Application Publication Number 2013/0305790 to Steele et al.; U.S. Patent Application Publication Number 2009/0113946 to Baumgarten.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
August 10, 2022